DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art is McLaughlin teaches a dissolvable substrate.  Mclaughlin does not teach the dissolvable yarns as claimed.  
Any modification of McLaughlin to arrive at the claimed invention would only be arrived at by including knowledge gleaned only from applicant’s disclosure, which would be using improper hindsight reasoning, and such a reconstruction would be improper. See: MPEP 2145 X.    
Therefore, for these reasons, the claims are found allowable over the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/Examiner, Art Unit 3732                                                                                                                                                                                                        


/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732